UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
       v.                           )               Criminal No. 21-0598 (PLF)
                                    )
TERENCE SUTTON                      )
   and                              )
ANDREW ZABAVSKY,                    )
                                    )
            Defendants.             )
____________________________________)


                                           ORDER

              For the reasons given in the Opinion issued this same day, it is hereby

              ORDERED that Mr. Sutton’s Second Motion to Compel Discovery [Dkt. No. 40]

is DENIED; it is

              FURTHER ORDERED that Mr. Sutton’s Motion to Compel Disclosure of

Requested Discovery [Dkt. No. 122] is GRANTED IN PART and DENIED IN PART; and it is

              FURTHER ORDERED that Mr. Zabavsky’s First Motion to Compel Disclosure

of Requested Discovery [Dkt. No. 130] is DENIED.

              Accordingly, it is hereby ORDERED that the government shall produce to Mr.

Sutton the following material:

              1. All MPD Form 163s prepared by Mr. Sutton in the five years
              prior to October 23, 2020.

              2. All MPD officer safety bulletins for the Fourth District from
              the year prior to October 23, 2020.

              3. Any electronic file from any computer in the Fourth District
              Crime Suppression Team office prepared between October 23,
              2020, at 10:00 p.m. and October 24, 2020, at 10:00 p.m. that
              demonstrates that someone other than Mr. Sutton contributed to or
              altered the traffic crash report at issue in this case. See Indictment
              [Dkt. No. 1] at 47.

              In addition, it is hereby ORDERED that, on or before May 29, 2022, the

government and Mr. Sutton shall separately file supplemental briefs, not to exceed eight pages,

responding to the Court’s questions regarding Request 8 in Mr. Sutton’s third motion to compel

discovery, namely which IAD pursuit investigations and any annual compendiums or reports

thereof from the ten years prior to October 23, 2020, would have been accessible to Mr. Sutton.

See Opinion [Dkt. No. 158] at 24-25.

              SO ORDERED.                                         Digitally signed by Paul L.
                                                                  Friedman
                                                                  Date: 2022.04.22 16:05:10
                                                                  -04'00'
                                             _______________________________
                                             PAUL L. FRIEDMAN
                                             United States District Judge

DATE: April 22, 2022




                                                2